DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 13 is objected to because of the following informalities:  in line 1 of claim 13, “machine-learned model one” should be corrected as “machine-learned model is one”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-4, 9-11, 13-15, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 20180189578) in view of McErlain, II et al. (US 20200011684).
Regarding claim 1, Yang discloses A computer-implemented method comprising: obtaining, by a computing system comprising one or more computing devices, sensor data associated with a portion of a travel way (Yang, “[0182] In an embodiment, the HD map ; 
identifying, by the computing system and using a machine-learned model, feature data associated with one or more lane boundaries in the portion of the travel way based on the obtained sensor data (Yang, “[0007] The lane lines and navigable boundaries are based at least in part from the plurality of image frames and lane cuts occur at changes in roads (e.g., a physical change or changes associated with a feature, such as a traffic sign). [0184] The HD map system applies machine learning techniques (e.g., deep learning) to these images to extract road features (e.g., lane lines). [0126] e.g., lane boundaries and navigable boundaries may be derived from these features. [0200] Features are everything on a map that is either drawn by operators or automatically generated. A feature can be a lane boundary, navigable boundary, or a lane element, as well as traffic lights, traffic signs, etc.”); and 
generating, by the computing system and the machine-learned model, a graph representing the one or more lane boundaries associated with the portion of the travel way (Yang, fig.36, fig.39, “[0006] A lane element graph is generated by identifying lane cuts representing a change in the road, breaking lane cuts into lane cut segments where each lane cut segment cuts across a single lane, determining boundaries of a lane element for each lane cut segment, and identify successor lane elements for each lane element. [0007] The system generates a lane element graph including lane elements and connections between lane elements. Generation of the lane element graph includes identifying lane cuts from lane lines and navigable boundaries.”), 
wherein generating the graph for a respective lane boundary comprises: identifying, by the computing system, a respective node location for the respective lane boundary based at least in part on identified feature data associated with lane boundary information (Yang, fig. 32, “[0159] Based on these classifications, the image pixel classifier 2815 further identifies 2845 points that fall on a lane line. In some embodiments, 2D point 2915 that fall on a lane line are identified by a range of acceptable probability values (e.g., 0.75 to 1.0). [0173] The ordering of the projection 3352 is mapped to the initial position of the lane line points on the lane line segment to determine the ordered position of the lane line points on the lane line segment. The polyline 3354 is generated by consecutively connecting the skeleton points 3282.  [0189] A lane line represents a boundary of a lane (e.g., explicitly marked by white and yellow stripes, or implicit paths).”); 
determining, by the computing system, for the respective node location, an estimated lane state (Yang, “[0192] In the case of a road split, the lane element graph module 470 (i) identifies two lane lines the lane cut segment intersects and (ii) two lane cut segments that the two lane lines intersect. The two lane cut segments are joined form the top edge of the lane element and the two lane lines are the right and left edge of the lane element. In the case of a road merge, the lane element graph module 470 (i) identifies one lane line the lane cut segment intersects, (ii) an neighboring lane cut segment where the lane cut segment does not intersect a lane line, (iii) a neighboring lane line the neighboring lane cut segment intersects, and (iv) a corresponding lane cut segment that the one lane line and the neighboring lane line intersect.”); and 
generating, by the computing system and based at least in part on the respective node location, the estimated direction value, and the estimated lane state, a predicted next node location (Yang, “[0007] For each lane element, the system also identifies successor lane elements. [0168] For example, the clustering process described above is performed using an algorithm that receives an input point and outputs all points within a distance of the input point. More specifically, the input point may be picked at random and used to locate a first neighboring point 3270 with the most optimal combination of additional neighboring points. The first neighboring point 3270 is then used as an updated input point. From the updated input point, all neighboring points are identified. [0180] The neighbor point search module 3425 identifies 3440 neighboring points within other lane line segments 2940 less than a maximum distance away from the endpoints of the lane line segment 2940 of interest. [0192] The successor lane elements may be identified by creating a collection of directed graphs from known intersection configurations with nodes being lane elements and edges being lane connectors.”).
On the other hand, Yang fails to explicitly disclose but McErlain, II discloses determining, by the computing system, for the respective node location, an estimated direction value (McErlain, II, “[0037] This results in a vector field where the easterly direction is interpreted as a `positive` direction and a western direction is interpreted as a `negative` direction for purposes of identifying a directionality for any probe point or road segment point within the vector field.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined McErlain, II and Yang. That is, adding the direction estimation of McErlain, II to determine the node directions of Yang. The motivation/ suggestion would have been to improve the mapping application user experience and also ensure that only map data meeting a certain standard is deemed safe enough for use by mobile devices being operated in moving vehicles (McErlain, II, [0005]).

Regarding claim 3, Yang in view of McErlain, II discloses The computer-implemented method of claim 1.
Yang further discloses wherein the respective node location is located at a position along a lane boundary (Yang, “[0173] The ordering of the projection 3352 is mapped to the initial position of the lane line points on the lane line segment to determine the ordered position of the lane line points on the lane line segment. The polyline 3354 is generated by consecutively connecting the skeleton points 3282. [0189] A lane line represents a boundary of a lane (e.g., explicitly marked by white and yellow stripes, or implicit paths)”).
Regarding claim 4, Yang in view of McErlain, II discloses The computer-implemented method of claim 1.
Yang further discloses wherein the estimated lane state is one of an unchanged state, a termination state, or a fork state (Yang, “[0006] A lane element graph is generated by identifying lane cuts representing a change in the road, breaking lane cuts into lane cut segments where each lane cut segment cuts across a single lane, determining boundaries of a lane element for each lane cut segment, and identify successor lane elements for each lane element. Lane cuts and lane lines together define the boundary of lane elements. Lane cuts occur where there is a topographic change in the road (e.g., an intersection, split, or merge of lanes) or a semantic change in the lane (e.g., a change in speed limit). [0202] A lane cut is needed whenever there are changes to roads: lane merging/splitting, upcoming intersection or junction, speed limit changes, speed bump.”).

Regarding claim 9, Yang in view of McErlain, II discloses The computer-implemented method of claim 1.
On the other hand, Yang fails to explicitly disclose but McErlain, II discloses wherein the estimated direction value is determined based on a location of one or more other nodes (McErlain, II, “[0024] The direction component of probe data 122 may correspond to a direction calculated using a current probe point and the probe point that was recorded immediately prior to the current probe point. [0037] This results in a vector field where the easterly direction is interpreted as a `positive` direction and a western direction is interpreted as a `negative` direction for purposes of identifying a directionality for any probe point or road segment point within the vector field.”). The same motivation of claim 1 applies here.
Regarding claim 10, Yang in view of McErlain, II discloses The computer-implemented method of claim 1.
Yang further discloses wherein the one or more lane boundaries form a lane merge (Yang, “[0189] A lane line represents a boundary of a lane (e.g., explicitly marked by white and yellow stripes, or implicit paths). [0192] In the case of a road merge, the lane element graph module 470 (i) identifies one lane line the lane cut segment intersects, (ii) an neighboring lane cut segment where the lane cut segment does not intersect a lane line, (iii) a neighboring lane line the neighboring lane cut segment intersects, and (iv) a corresponding lane cut segment that the one lane line and the neighboring lane line intersect”).
Regarding claim 11, Yang in view of McErlain, II discloses The computer-implemented method of claim 1.
 wherein the one or more lane boundaries form a lane fork (Yang, “[0189] A lane line represents a boundary of a lane (e.g., explicitly marked by white and yellow stripes, or implicit paths). [0192] In the case of a road split, the lane element graph module 470 (i) identifies two lane lines the lane cut segment intersects and (ii) two lane cut segments that the two lane lines intersect. The two lane cut segments are joined form the top edge of the lane element and the two lane lines are the right and left edge of the lane element”).
Regarding claim 13, Yang in view of McErlain, II discloses The computer-implemented method of claim 1.
Yang further discloses wherein the machine-learned model one of a convolutional neural network or a recurrent neural network (Yang, “[0113] In one or more embodiments, the image classification model utilizes a convolutional neural network to partition the image and more effectively locate the portion of the image which corresponds to the traffic sign.”).
Regarding claim 14, Yang in view of McErlain, II discloses The computer-implemented method of claim 1.
Yang further discloses wherein the respective node location and the predicted next node location are coordinates in a polyline (Yang, “[0173] FIG. 33C illustrates a flowchart of the process for locating the center line of a lane line segment 2940, according to an embodiment. The polyline generator 3315 generates 3330 a polyline representation of each lane line segment.”).
Claim(s) 2, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 20180189578) in view of McErlain, II et al. (US 20200011684), and further in view of Morad et al. (US 20130030683).

On the other hand, Yang in view of McErlain, II fails to explicitly disclose but Morad discloses wherein the generated graph is a directed acyclic graph (Morad, “[0026] The received route is actually an electronic formation of the physical route and it may belong to any route formation technique or method such as the Directed Acyclic Graph (DAG) method, where each vertex represents a geographic location and each edge represents a linear geographic line between two locations.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Morad into the combination of McErlain, II and Yang. That is, applying the directed acyclic graph of Morad to the graph of McErlain, II and Yang. The motivation/ suggestion would have been There is no need to store a map of the whole city or area, only the required information concerning the route (Morad, [0026]).
Regarding claim(s) 16, it is interpreted and rejected for the same reasons set forth in claim(s) 2.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 20180189578) in view of McErlain, II et al. (US 20200011684), and further in view of Kelly et al. (US 20050278386).
Regarding claim 5, Yang in view of McErlain, II discloses The computer-implemented method of claim 4, wherein Yang discloses determining, by the computing system, that the estimated lane state is the termination state; and generate the graph for the respective lane boundary (Yang, [0006], [0198], [0224]).
 in response to determining that the estimate lane state is the termination state, ceasing, by the computing system, to generate the graph for the respective lane boundary (Kelly, “[0094] In this regard, in the illustrated embodiment, the user points a cursor to the desired start location of the new road using an input device such as a mouse, and clicks on that location with the input device, and repeats this for several points, thereby digitizing points along the path of the new road until the new road terminates.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Kelly into the combination of McErlain, II and Yang, to include all limitations of claim 5. That is, applying the digitizing points along the path of a road until the road terminates of Kelly to the boundary graph of McErlain, II and Yang. The motivation/ suggestion would have been providing an effective way for customers to convey more accurate and current geospatial information to geospatial information providers, where the quality of information provided by the customers is improved (Kelly, [0017]).
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 20180189578) in view of McErlain, II et al. (US 20200011684), and further in view of Grewe (US 20090248295).
Regarding claim 6, Yang in view of McErlain, II discloses The computer-implemented method of claim 4, wherein Yang discloses determining, by the computing system, that the estimated lane state is the termination state; and generate the graph for the respective lane boundary (Yang, [0006], [0198], [0224]).
 On the other hand, Yang in view of McErlain, II fails to explicitly disclose but Grewe discloses in response to determining that the estimate lane state is the termination state, initiating, by the computing system, a graph for a new lane (Grewe, “[0026] If the test of step 108 meets a dead end, the method returns to step 107. Since a dead end is not an optimal solution, the method rejects this option and backs up to the previous route segment. This loop of operations (select an option, check to see that it is not a dead end and, if it is, back up) continues until an acceptable next option for a route segment is found.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Grewe into the combination of McErlain, II and Yang, to include all limitations of claim 6. That is, applying dead end checking of Grewe to the boundary graph of McErlain, II and Yang. The motivation/ suggestion would have been a closed-loop mapping system employs terrain and topology information when generating a closed route given input desired route characteristics (Grewe, [0017]).
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 20180189578) in view of McErlain, II et al. (US 20200011684), and further in view of Jang (US 20190050993).
Regarding claim 7, Yang in view of McErlain, II discloses The computer-implemented method of claim 1.
Yang further discloses determining the predicted next node location based, at least in part, on the feature data associated with the one or more lane boundaries  (Yang, “[0168] For example, the clustering process described above is performed using an algorithm that receives an input point and outputs all points within a distance of the input point. More specifically, the input point may be picked at random and used to locate a first neighboring point 3270 with the most optimal combination of additional neighboring points. The first neighboring point 3270 is then used as an updated input point. From the updated input point, all neighboring 
On the other hand, Yang in view of McErlain, II fails to explicitly disclose but Jang discloses determining, by the computing system, an area of interest based at least in part on the respective node location, the estimated direction value, and the estimated lane state (Jang, “[0012] The determining of the lane region may include determining lane pixels from the basic ROI with an original image resolution based on the lane pixels estimated from the basic ROI with the adjusted image resolution, and determining the lane region based on locations of the lane pixels determined from the basic ROI with the original image resolution and locations of the lane pixels determined from the additional ROI. [0054] for the additional ROI, a location of a vanishing point may be estimated based on previously determined lanes, and a location of the additional ROI may be determined based on the estimated location of the vanishing point.”).
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 20180189578) in view of McErlain, II et al. (US 20200011684), and further in view of Bulan et al. (US 20150310615).
Regarding claim 8, Yang in view of McErlain, II discloses The computer-implemented method of claim 1.
Yang further discloses generating further predicted node locations based on the feature data associated with the one or more lane boundaries (Yang, “[0168] For example, the clustering process described above is performed using an algorithm that receives an input point and outputs all points within a distance of the input point. More specifically, the input point may be picked at random and used to locate a first neighboring point 3270 with the most optimal 
On the other hand, Yang in view of McErlain, II fails to explicitly disclose but Wu discloses operating in the portion until a determined area of interest is outside of the portion of the travel way (Bulan, “[0046] process one of frames and at least one region of interest (ROI) in frames of the video data to detect a vehicle including at least a portion of the vehicle in the lane merge point area; track a movement of each detected vehicle through the lane merge point area over a subsequent series of frames until the detected vehicle is outside the lane merge point area”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Bulan into the combination of McErlain, II and Yang, to include all limitations of claim 8. That is, applying the operating within a lane area of Bulan to generate further predicted node locations of McErlain, II and Yang. The motivation/ suggestion would have been to focus on the desired area for information processing, thus to save computing resources.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 20180189578) in view of McErlain, II et al. (US 20200011684), and further in view of Wu et al. (US 20170341513).
Regarding claim 12, Yang in view of McErlain, II discloses The computer-implemented method of claim 1.
 wherein the sensor data includes data captured during a single trip of an autonomous vehicle through the portion of the travel way (Wu, “[0032] Referring to FIG. 5, at block 501, processing logic obtains location and route information of a trip of an autonomous vehicle, for example, from a location service server. At block 502, processing logic obtains static MPOI information from an MPOI server based on the route associated with the trip. At block 503, processing logic obtains dynamic MPOI information based on sensor data (e.g., images) captured by one or more sensors of the autonomous vehicle”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Wu into the combination of McErlain, II and Yang. That is, applying the autonomous vehicle captured data of Wu to the sensor data of McErlain, II and Yang. The motivation/ suggestion would have been to provide content searching and delivery in an autonomous vehicle (Wu, [0001]), and save labors for capturing sensor data.
Allowable Subject Matter
Claim 20 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 20, it recites, wherein the first portion of the machine-learned model comprises a global feature network configured to generate a plurality of features based, at least in part, on the input data and a distance transform network configured to identify initial vertices of the one or more lane boundaries; the second portion of the machine-learned model comprises a 
None of the prior arts on the record or any of the prior arts searched, alone or in combination, renders the above claimed invention obvious. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE Q LI whose telephone number is (571)270-0497.  The examiner can normally be reached on Monday - Friday, 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




/GRACE Q LI/Examiner, Art Unit 2611                                                                                                                                                                                                        5/14/2021